DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 11-18 made without traverse in the reply of 06/02/2022, has been acknowledged. Accordingly, the method claims 1-10 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 11, it is unclear from the claim language how the structure of the claimed device can be related to a component [i.e., the substrate with the well] which is not even included as part of the claimed invention, nor defined by the claim language. Also, the terms ‘close’ and ‘small’ are relative in the given context. Furthermore, since swelling of the unspecified material of the body is a process extended in time, it is unclear at what point of time the claimed structure can be considered stable in terms of the sized to be evaluated. It is further unclear whether or not the claim language intends any means for applying the ‘stimulus’. See also claim 15 for the same issues.	In claim 12, it is unclear how the intended use recited can further limit the structure set forth in claim 11. 
	In claim 16, ‘the flank’ lacks antecedent basis. 
In claim 17, ‘the bottom portion’ lacks antecedent basis.
	In claim 18, it is not clear how the substrate and the well(s) are inter-related with those of claim 11. 
Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 11-14 and 18 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Deutsch et al., [US 20070292837]. 
	With respect to claims 11-13  and 18, Deutsch discloses single-cell isolation assay devices comprising, picowell-bearing components  / gel matrices [‘bodies’ with ‘microwells’] that can placed in a  respective well of a multi-well plate -see paragraph [0069], as well as Figures 5A-5B  showing wells  of a 96-well plate with inserted picowell matrices in close contact with the inner surface of the wells. Deutsch also explains in paragraph [0078] that the matrices can be made of a ‘gel, especially a hydrogel’ [‘swellable materials’. 
Referring to claim 14, the top surfaces of the ‘body’ have concavities defined  by the ‘micro-wells’. 
Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the substrate with the well ant with the accommodated body having its side patterned with the micro-wells, as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  NOTE that the instant drawings fail to clearly show and reference the boundaries of the claimed components, due to the poor image quality. Formal drawings are requested. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798